                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Norfolk Division


EUGENE SCALIA,SECRETARY
OF LABOR,UNITED STATES
DEPARTMENT OF LABOR,

         Plaintiff,


V.                                                                       Case No.: 2:18cv226(LEAD)
                                                                         Case No.: 2:19cv475
MEDICAL STAFFING OF AMERICA,
LLC,D/B/A STEADFAST MEDICAL
STAFFING,AND LISA ANN PITTS

         Defendants.




                               MEMORANDUM OPINION AND ORDER


                                              I. INTRODUCTION


         Plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor, brought

these consolidated actions against Defendants Medical Staffing of America, LLC,d/b/a Steadfast

Medical Staffing("Steadfast") and Lisa Pitts, pursuant to the Fair Labor Standards Act("FLSA"),

29 U.S.C. § 201,e/seq., alleging that certain ofDefendants' health care workers' were improperly
classified as independent contractors rather than as employees, and therefore were unlawfully

denied overtime pay. As an affirmative defense Defendants specifically averred that "[a]ny

alleged acts or omissions of Defendants were undertaken or made in good faith, and Defendants

had reasonable grounds for believing their acts or omissions did not violate federal law,including

but not limited to Defendants' reasonable reliance on advice ofcounsel." ECF Nos.8 at 3 and 188



'The health care workers identified on the Schedule A to each complaint are either certified nurse assistants("CN As"),
licensed practical nurses ("LPNs"), or registered nurses ("RNs"). These individuals hereinafter will be referred to
collectively as either "health care workers" or "nurses."
at 3. In support of that affirmative defense, Defendants proffered that they relied on, inter alia,
the legal advice ofattorney Arlene Klinedinst,and produced certain documents authored by her or

her law firm.^ Defendants also produced her for a deposition, whereat she provided little testimony

beyond that reflected in the documents, and refused to answer most questions regarding her work
for Defendants upon the objections of both her counsel and Defendants' counsel based on the

grounds of attorney-client privilege.^ Faced with Defendants' refusal, on attorney-client privilege

grounds, to produce any more information than the limited information afore-described, Plaintiff
filed a"Motion for Adverse Inference Against Defendants' Good Faith Affirmative Defense or,in

the Alternative, Motion In Limine,to Exclude Any and All Evidence Regarding Advice ofCounsel

Received from Attomey Arlene Klinedinst"("the Motion")and a memorandum in support. EOF

Nos. 208,209. Defendants filed a memorandum in opposition,EOF No.219,and Plaintiff filed a

reply,221. Pursuant to Fed. R. Civ.P.78(b)and E.D. Va. Local Civil Rule 7(J),the Court decides

the Motion without a hearing.

                                             11. BACKGROUND


        Steadfast provides CNAs, LPNs, and RNs to various health care providers with whom it

contracts to provide nursing services. Lisa Pitts is the owner ofSteadfast. ECF No. 170, attach. 1

at 13. Defendants have classified the health care workers as independent contractors and therefore

exempt from the requirement that they be paid overtime at one and one-half times their regular

pay rate for hours worked in excess offorty hours per week under the FLSA. In support of their

position, Defendants claimed that they relied on the advice ofcounsel to determine that the health


^ The documents consisted oftwo redacted emails and one short legal research memorandum.
^ During the course of the deposition, the parties telephoned the Court over an impasse reached due to Klinedinst's
refusal to answer questions based on Ae attorney-client privilege. Given the scant record presented to the Court over
the telephone, the Court refused to order the witness to disclose potential attorney-client communications, but
cautioned the parties that there could be potential consequences for Mling to disclose relevant information. See ECF
No. 209, attach, at 108-112.
care workers were properly classified as exempt,thereby establishing that their actions were based
on good faith, an affirmative defense under the FLSA pursuant to 29 U.S.C. § 260. Defendants
also contend that their good faith reliance on the advice of counsel to classify the heath care
workers as independent contractors defeats Plaintiff's claim that their actions constituted
willfulness under 29 U.S.C.§ 255(a)ofthe FLSA. Although attorney Klinedinst is the subject of

Plaintiffs Motion, Defendants apparently are also attempting to rely on the advice of attorneys

Wanda Cooper'* and John Bredehoft,® the latter of which represented Defendants earlier in this
litigation imtil he withdrew from representation last year. See ECF Nos. 170,attach. 1 at 125-154;

22,23, 34.




* The Court granted Plaintiff's motion in limine excluding attorney Cooper as a witness, ECF No.202, an Order to
which Defendant' have objected pursuant to Fed. R. Civ. P. 72. ECF No. 222.
^ While neither attorneys Cooper nor Bredehofl are the direct subject ofthis Motion,Defendants identified these three
attorneys in their interrogatory answers as persons upon whom they will rely to establish their advice ofcounsel good
faith defense:
         13. Describe separately and in detail(identifying where applicable, any and all documents used in answering
         this inquiry or which relate to or provide support for such affirmative defense) each and every factual basis
         you rely upon in support of any contention and/or statement contained in any of Defendants' affirmative
         defenses or denials.
                            ♦                ♦                  »                *

                 AMENDED ANSWER: Subject to and without waiving their objections. Defendants state as follows:
                 Affirmative Defense No. 1:"Defendants have acted at all times in good faith, in conformity with,and
         in reliance upon federal law governing the payment of wages to its employees." Defendants identify the
         factual basis for this Defense as, among other things, (1) Ms. Pitts' subjective, good faith belief that
         Defendants' actions complied with all applicable laws and regulations at all relevant times;(2)Defendants'
         reliance on the advice ofattorney Wanda Cooper prior to Steadfast's formation;(3)Defendants' reliance on
         the advice ofattorneys John Bredehoft and Arlene Klinedinst after Steadfast's formation; and(4)Ms. Pitts'
         independent research efforts.
                 Affirmative Defense No.2:"Any alleged acts or omissions ofDefendants were undertaken or made in
         good feith,and Defendants had reasonable grounds for believing their acts or omissions did not violate federal
         law, including but not limited to Defendants' reasonable reliance on advice ofcounsel." Defendants identify
         the factual basis for this Defense as, among other things,(1) Ms. Pitts' subjective, good faith belief that
         Defendants' actions complied with all applicable laws and regulations at all relevant times;(2)Defendants'
         reliance on the advice ofattorney Wanda Cooper prior to Steadfast's formation;(3)Defendants' reliance on
         the advice of attorneys John Bredehoft and Arlene Klinedinst after Steadfast's formation; and(4)Ms. Pitts'
         independent research efforts.
ECF No. 199, attach. 3 at 16-17. The Court has already excluded attorney Cooper as a witness, but to the extent
Defendants are promulgating Mr. Bredehoft as an attorney on whose advice they relied, he is relevant to the relief to
be ordered by the Court. See section III.C., infra.
          In order to explore Defendants' good faith affirmative defense based on their claim of
 reliance on advice ofcounsel, Plaintiff issued interrogatories and sought documents in discovery

 and the deposition testimony of attorney Arlene Klinedinst. In response thereto Defendants
 produced three documents authored by Ms.Klinedinst or her law firm,one ofwhich was redacted,
 and produced her for her deposition.® At that deposition, Ms. Klinedinst was constrained from
 responding to most questions about her advice and the information she obtained from Defendants
  upon which that advice was based, based on Defendants' assertion of attorney-client privilege.
 See ECF No. 209, attach. 3 passim. Defendants asserted, and continue to assert, that attorney-

  client privilege justifies their position limiting the inquiry into the information and advice received
 from the attorney as to the subject matter of the communication, i.e. the propriety of Defendants'
  classification ofnurses as independent contractors as opposed to employees.' As Defendants argue
 in their memorandum opposing Plaintiffs motion: "Defendants had thoughtfully considered the

  limited scope ofthe privilege waiver for purposes oftheir affirmative defense ofgood faith under

 29 U.S.C. § 260." ECF No. 219 at 2.

          In addition. Defendants wholly have refused to disclose any information regarding their

  communications to the attorney on which the advice was based:

          THE COURT: And have you provided or allowed the witness to testify as to what
          specific information was provided to her before she responded with that e-mail?


  ® As additional evidence in support of their advice of counsel good faith affirmative defense, Defendants produced
  Ms. Cooper for deposition and Defendant Pitts herself testified as to the advice she purportedly received from the
  attorneys.
'Defendant's attorney described the subject ofthe communications as follows;
          THE COURT: All right. And you're the one who is asserting ~ well, 1 guess both of you and Mr. Dozier
          are asserting attorney-client privilege. So you're not waiving ~ you're not waiving the attorney-client
          privilege, but you want to assert the advice ofcounsel defense. So where are you drawing the line in terms
          ofthe extent to which you will waive the attorney-client privilege?
          MR.SIEGRIST: Well, the waiver we have contemplated. Your Honor, based on the law is that it concerns
          - because of- because ofthe broad scope of Vandeventer's representation there is advice that doesn't
          concern, you know, whether the classification was proper,or had been done properly.
  ECF No. 209, attach. 3 at 105.
       MR.SIEGRIST:No,Your Honor. We have not gone into that. We have not waived
       privilege on that.
       THE COURT: You have not waived privilege on what information was provided
       to the attorney so that the attorney could give you the advice that you say helps your
       case?
       MR. SIEGRIST: That's correct, Your Honor. We have not waived privilege on
       information disclosed or the — we have not — it's ~ we have not waive [sic]
       privilege about communications between Mrs. Klinedinst and our client about, you
       know,what exactly they talked about. We haven't waived privilege on that, no.

EOF No.209, attach. 3 at 108-109. Complaining that Defendants' assertion ofthe attorney-client

privilege was improper and wrongfully frustrated their efforts to discover the facts supporting
Defendants' advice of counsel good faith affirmative defense. Plaintiff filed the instant Motion

seeking as a sanction an Order from the Court drawing an adverse inference against Defendants'
regarding their good faith affirmative defense. Specifically,the reliefsought would have the Court

       apply an inference against Defendants that Attorney Klinedinst offered advice to
       Defendants that (1) they were obligated to pay all of the nurses listed in the
       Steadfast I and II Schedule As overtime under Section 7 of the FLSA, and (2)
       Defendant's classification of nurses listed in the Schedule A attached to the
       Steadfast I and II Complaints as independent contractors was unlawful as said
       nurses were employees covered under the FLSA.

ECF No. 208 at 2. In the alternative. Plaintiff requests the Court preclude Defendants from

offering into evidence at trial any evidence from attorney Klinedinst concerning any advice or
communication Defendants received from her.

       In response. Defendants advised they were withdrawing Ms. Klinedinst as a witness and
would not offer any exhibits or testimony from her regarding advice she provided Defendants, and
argued therefore that Plaintiffs Motion was moot. Additionally, Defendants contend that
sanctions are an inappropriate remedy, as there has been no spoliation of evidence, no basis exists

for awarding sanctions, and sanctions are unwarranted for Defendants' legitimate assertion ofthe
attomey-client privilege. Plaintiff filed a reply disputing that the Motion is moot, since attorney

Klinedinst's evidence was still relevant to the issue of willfulness. Moreover, having secured the
alternative relief sought through Defendants' agreement—^the preclusion ofattorney Klinedinst as
a witness—^Plaintiff argues that an adverse inference is the appropriate remedy for Defendants'
conduct in asserting a privilege that has been waived.

                                         III. ANALYSIS

A.     Attorney-Client Privilege Principles

       The attorney-client privilege applies to communications and advice given by a lawyer to
the client, and to the information given by the client to the lawyer upon which the advice is based.
Upjohn V. United States. 449 U.S. 383, 390(1981). As the Supreme Court noted,"the privilege
exists to protect not only the giving of professional advice to those who can act on it but also the
giving ofinformation to the lawyer to enable him to give sound and informed advice." Id. at 390.
Whether communications between lawyer and client qualify as protected by the privilege are

measured by the "classic test" noted by the Fourth Circuit:

       The privilege applies only if(1)the asserted holder ofthe privilege is or sought to
       become a client;(2) the person to whom the communication was made (a) is a
        member of the bar of a court, or his subordinate and (b) in connection with this
       communication is acting as a lawyer;(3) the conununication relates to a fact of
       which the attorney was informed (a) by his client (b) without the presence of
       strangers (c)for the purpose of securing primarily either (i) an opinion on law or
       (ii) legal services or (iii) assistance in some legal proceeding, and not(d) for the
       purpose of committing a crime or tort; and (4) the privilege has been (a) claimed
       and(b)not waived by the client.

 United States v. Jones,696 F.2d 1069,1072(4th Cir. 1982)(citation omitted). The burden is on

the party asserting the privilege to prove that the privilege applies. Id.', Hawkins v. Stables, 148
F.3d 379, 393 (4th Cir. 1998). Because imposition of the attorney-client privilege impedes
discovery ofthe truth, it is to be narrowly construed. Hawkins, 148 F.3d at 383.
        Since the privilege is meant to protect"full and frank" communication between lawyer and
client, it serves the laudable purpose of permitting the lawyer to carry out his or her "professional
mission" by knowing "all that related to the client's reasons for seeking representation."Id. at 382-

3; see also Upjohn, 449 U.S. at 389 (finding that protecting such communications "promote[s]

broader public interests in the observance of law and administration ofjustice"). Consequently,
however, when that communication is disclosed to a third party outside the attorney-client

relationship, the privilege is waived. Jones,696 F.2d at 1072. Any voluntary disclosure by the
client to a third party waives the privilege not only as to the specific communication disclosed and
information revealed, but also waives the privilege as to the subject matter of the disclosure and

all other communications relating to the same subject matter. Hawkins, 148 F.3d at 384,n.4; Sheet

Metal Workers Int'l Ass'n v. Sweeney, 29 F.3d 120, 125 (4th Cir. 1994); In re Martin Marietta

Corp., 856 F.2d 619,623 (4th Cir. 1988); United States v. (Under Seal), 748 F.2d 871, 875 (4th
Cir.1984);In re Grand Jury Proceedings, 727 F.2d 1352,1356(4th Cir.1984); Jones,696 F.2d at

1072. "Selective disclosure for tactical purposes waives the privilege." Jones,696 F.2d at 1072.

In addition to bearing the burden ofproving that the attorney-client privilege applies,the proponent

of the privilege also bears the burden to prove that it has not been waived. Jones, 696 F.2d at

1072.


        "A client can waive an attorney-client privilege expressly or through his own conduct."

Hanson v. United States Agencyfor Int'l Dev., 372 F.3d 286, 293—94 (4th Cir. 2004). Such a

waiver of the privilege is absolute — in other words, "any disclosure of a confidential

commimication outside a privileged relationship will waive the privilege as to all information

related to the same subject matter." In re Martin Marietta Corp., 856 F.2d at 623. Under these

circumstances, a client cannot assert a limited waiver of the privilege with respect to the subject

matter disclosed. Id. This is so because, as the Fourth Circuit has noted:"The assertion ofa claim
of privilege for information turned over to the other side in each instance, civil and criminal,
knowing ofits damning effect, is simply straining too far." Sheet Metal Workers,29 F.3d at 125.
        In addition to waiving the privilege by a voluntary disclosure of confidential
communications, a client can also implicitly waive the privilege by injecting it into the case

through its affirmative defenses. For instance, the Third Circuit has held "[t]he attorney-client
privilege may be waived by a client who asserts reliance on the advice ofcounsel as an affirmative
defense, (citation omitted). Under such circumstances, the client has made a conscious decision
to inject the advice of counsel as an issue in the litigation." Glenmede Tr. Co. v. Thompson, 56
F.3d 476, 486 (3d Cir. 1995). Although the Fourth Circuit has not specifically addressed this
proposition,® the Third Circuit's reasoning is persuasive.

                 There is an inherent risk in permitting the party asserting a defense of its
        reliance on advice ofcounsel to define the parameters ofthe waiver ofthe attorney-
        client privilege as to that advice. That party should not be permitted to define
        selectively the subject matter ofthe advice ofcounsel on which it relied in order to
        limit the scope ofthe waiver ofthe attorney-client privilege and therefore the scope
        of discovery. To do so would undermine Ae very purpose behind the exception to
        the attorney-client privilege at issue here—^faimess.
                 The party opposing the defense of reliance on advice of counsel must be
        able to test what information had been conveyed by the client to counsel and vice-
        versa regarding that advice—^whether counsel was provided with all material facts
        in rendering their advice, whether counsel gave a well-informed opinion and
        whether that advice was heeded by the client.

Id, In addition,other Circuit Courts have followed this reasoning. See Dallman,2020 WL 239589,
at *6,n.8 (citing United States v. White,887 F.2d 267,270(D.C. Cir. 1989)("Reliance on advice-
of-counsel is an affirmative defense" that "waive[s] the [attorney-client] privilege") and United

States V. Bilzerian, 926 F.2d 1285, 1292(2d Cir. 1991)("the attorney-client privilege cannot at



* "Whether assertion of the advice-of-counsei defense constitutes a waiver of the attorney-client privilege is also a
matter offirst impression within the Fourth Circuit." United States v. Dallmann, No. 19-CR-253,2020 WL 239589,
at *6(E.D. Va. Jan. 15,2020).


                                                         8
once be used as a shield and a sword...the privilege may implicitly be waived when defendant

asserts a claim that in fairness requires examination of protected communications"); in addition

to Glenmede Trust Co., supra),

B.     The Attorney-Client Privilege has Been Expressly and Impliedly Waived

       In examining the circumstances presented here,Defendants deliberately injected the advice

of counsel into the litigation by asserting the affirmative defense that their classification of nurses

as independent contractors was made in good faith based on the advice oftheir counsel, including
Ms. Klinedinst. By asserting that defense. Defendants impliedly waived the attorney-client

privilege with respect to the advice they received from their attorney and the information provided

to the attorney upon which that advice was based. Had Defendants merely asserted the defense.

Plaintiff would have been entitled to explore "the information defendant[s] submitted to the

attomey on which the attorney's advice is based, the attomey's advice relied on by the

defendant[s], and any information that would undermine the defense." Dallmann, 2020 WL

239589, at *6.

        However,Defendants also expressly waived the privilege when they produced documents

in discovery from attomey Klinedinst and proffered her for deposition. At that point, based on

both implied and express waiver, the attorney-client privilege was waived as to all other

communications relating to the same subject matter. Jones,696 F.2d at 1072; Hawkins, 148 F.3d

at 384,n.4. Since Defendants have soughtto rely on the advice ofattomeys Cooper and Bredehoft

in addition to BClinedinst regarding the propriety of their classification of nurses as independent

contractors, their waiver of the privilege applies to communications with those attomeys as well,

since it involves the same subject matter. Id. The Fourth Circuit having held that "[sjelective

disclosure for tactical purposes waives the privilege," Defendants selective disclosure ofonly some
of Ms. Klinedinst's documents,little ofher testimony,little if any ofthe communications between

Defendants and attomeys Cooper and Bredehoft, and apparently none of the information which

Defendants provided to the attomeys upon which their advice was based, means that Defendants'

privilege claim is waived in toto regarding this subject matter. Jones, 696 F.2d at 1072. As

plaintiff notes, once a privilege is waived under these circumstances, it is waived for good. CP

Kelco U.S., Inc. v. Pharmacia Corp., 213 F.R.D. 176, 179(D. Del. 2003)("The privilege once

waived cannot be regained.")(citation omitted)).

C.     Plaintiffs Remedy

       As a remedy. Plaintiffinitially sought to have the Court issue one oftwo altemative forms

of relief: either 1) make certain adverse inference findings that attomey Klinedinst offered advice

to Defendants that they were obligated to pay the nurses overtime, that their classification as

independent contractors was unlawful, and that the nurses were covered under the FLSA; or 2)

preclude Defendants from offering at trial any evidence from attomey Klinedinst concerning any

advice or communication Defendants received from her. Plaintiff does not seek these remedies

pursuant to Fed. R. Civ.P.37 or any other specific rule ofprocedure, but instead under the Court's

inherent authority. See ECF No. 221 at 2-4. After Defendants agreed in their response

memorandum that they would basically accede to Plaintiffs second altemate request for relief by

withdrawing Ms. Klinedinst as a witness. Plaintiff replied that the adverse inference finding was

the proper remedy in order to sanction Defendants "for their conduct with regard to attomey

Klinedinst, i.e., withholding documents and precluding her from testifying based on a privilege

that had been knowingly waived." Id. at 1-2. Plaintiff then discussed the Court's authority to

make adverse inference findings as a sanction against a "misbehaving litigant[]" in order to




                                                10
 "impose order,respect, decorum,silence, and compliance with lawful mandates"and preserve "the

 integrity and public repute ofthe Court and the bar." Id. at 2-4.

          Plaintiff's request for relief of an adverse inference finding as a sanction for a failed

 assertion of attorney-client privilege, and his articulated basis for making his request, are

 incongruent with both the offense alleged and the posture of the case. The offense about which

 Plaintiff complains is Defendants' improper assertion and maintenance of an attorney-client

  privilege claim, which the Court has found cannot be sustained because it has been waived. At

 this juncture this is not "misbehavior" or in any other fashion sanctionable misconduct that

 threatens "the integrity and public repute of the Court and the bar." Defendants asserted a

  privilege, the Court overruled it. Defendants did not violate any previous court order, but merely

 stood on an assertion which this Court has now found to have been misplaced. While Plaintiff

  very thoroughly cited many cases supporting the principle that an assertion of attorney-client

  privilege was invalid because it had been waived under these circumstances, none of those cases

  stood for the proposition that the party unsuccessfully asserting the privilege had committed

  misconduct by asserting the privilege and therefore should be sanctioned.' None ofthe parties in
  those cases was sanctioned for misconduct. Instead, the remedy was generally that the

  unsuccessful party was required to disclose that which it sought to protect from disclosure.

          Consequently, the Court will use its authority under Federal Rule of Civil Procedure

  26(e)(1)(B) to order supplemental discovery disclosures and responses in accordance with this

  opinion. See Fed. R.Civ. P.26(e)(1)(B)("A party who has made a disclosure under Rule 26(a)—


'Not content to argue that Defendants' claim of attorney-client privilege was improper and therefore should be
  overruled, as happened in all of the cases cited by Plaintiff, Plaintiff's counsel went fiirther and, with a degree of
  stridency the Court finds unprofessional and uncivil, spent almost a full page of the Reply brief accusing the
  Defendants ofbad faith and acting "vexatiously, wantonly,or for oppressive reasons." ECF No.221 at 10. Under the
  circumstances presented here,such intemperate remarks by attorneys representing the United States government have
  no place in pleadings before the Court.

                                                           11
or who has responded to an interrogatory, request for production, or request for admission—^must

supplement or correct its disclosure or response[]...as ordered by the Court."); see also Hinkle v.

City of Clarksburg, 81 F.3d 416, 426 (4th Cir. 1996)("District courts enjoy nearly unfettered

discretion to control the timing and scope ofdiscovery and impose sanctions for failures to comply

with its discovery orders."). Because the attorney-client privilege has been expressly and

impliedly waived. Defendants will be ordered to disclose all communications between them and

any of their attorneys regarding the subject matter at issue here, i.e. the decision to classify the

nurses as independent contractors and the propriety of that decision. This will include all

communications and advice from attorneys Cooper, Klinedinst and Bredehofl on this subject, and

all communications and information provided to the attorneys by Defendants upon which the

attorneys based their advice.

       Defendants contend that, because they have withdrawn attorney Klinedinst as a witness,

Plaintiff has received the alternate relief sought and the Court should deny the Motion as moot.

However, the Motion is not moot. First, as Plaintiff points out, Ms. Klinedinst's evidence may

very well be relevant to the issue of willfulness in the case. Information provided to her by

Defendants and her advice to them based on that information may very well establish or refute this

issue. Dallmann, 2020 WL 239589, at *7("[Ajssertion of the advice-of-counsel defense waives

the attorney-client privilege to a limited extent, namely with respect to (i) communications or

evidence that the defendant intends to introduce at trial to establish the defense and (ii)

communications or evidence that would undermine the defendant's advice-of-counsel

defense."(emphasis added)). Second, the attorney-client privilege carmot be "unwaived," and

having already disclosed some information on this subject matter. Defendants are obligated to

produce all of it. Hawkins, 148 F.3d at 384 n.4. Hence, just because they withdrew attorney


                                                12
Klinedinst as a witness,they still must disclose all relevant information. See CP Kelco U.S., Inc.,

213 F.R.D. at 178("Documents do not become irrelevant for all purposes simply because one of

the issues to which they pertain is no longer in contention.").

       Finally,Plaintiffs request for an adverse inference finding as a sanction is also incongruent

with respect to the posture of this case. Failure to obey a Court Order may warrant the kind of

sanction the Plaintiff seeks here, but at this stage of the proceedings Defendants have not

committed the type of sanctionable misconduct warranting the severe remedy of an adverse

inference finding. Defendants pursued a privilege claim that the Court found to have been waived.

Having been overruled on their objection to the request for such attorney-client communications.

Defendants now have an opportunity to comply with their discovery obligations by producing the

required information. Should they fail to do so, then under Fed. R. Civ. P. 37(b)(2)the Court can

consider remedies in the nature ofthose requested now by Plaintiff.

                                       IV. CONCLUSION


       Plaintiffs Motion,ECF No. 208,is GRANTED in part, and Defendants are ORDERED

to disclose, within fourteen days of the date ofthis Order, all conununications between them and

attorneys Cooper, Klinedinst and Bredehofl regarding the subject matter at issue here, i.e. the

decision to classify the nurses as independent contractors and the propriety ofthat decision. This

must include all communications and advice from the attorneys on this subject, and all

communications and information provided to the attorneys by Defendants upon which the

attorneys based their advice.

       The Clerk is DIRECTED to forward a copy ofthis Order to all counsel ofrecord.




                                                 13
       It is so ORDERED.




                                    Lawrence R. Leonard
                                United States Magistrate Judge
Norfolk, Virginia
April 8,2020




                           14
